Exhibit 10.1

 

December 19, 2016

 

Jack E. Stover
President and Chief Executive Officer
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054

 

Dear Mr. Stover:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim” or the “Placement Agent”) and Interpace Diagnostics Group, Inc., a
Delaware corporation (the “Company”), that Maxim shall serve as the placement
agent for the Company, on a best efforts basis, in connection with the proposed
placement (the “Placement”) of an aggregate of 2,000,000 shares (the “Shares”)
of the Company’s common stock, par value $0.01 per share (“Common Stock”), and
prepaid warrants (the “Warrants”) to purchase an aggregate of 1,600,000 shares
of Common Stock (the “Warrant Shares”). The Shares, Warrants and Warrant Shares
are hereinafter referred to collectively as the “Securities.” The terms of the
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Maxim has or would have the power or authority
to bind the Company or any Purchaser or an obligation for the Company to issue
any Securities or complete the Placement. This Agreement and the documents
executed and delivered by the Company and the Purchasers in connection with the
Placement, including but not limited to the Purchase Agreement, as defined
below, shall be collectively referred to herein as the “Transaction Documents.”
The date of the closing (the “Closing”) of the Placement shall be referred to
herein as the “Closing Date.” The Company expressly acknowledges and agrees that
Maxim’s obligations hereunder are on a reasonable best efforts basis only and
that the execution of this Agreement does not constitute a commitment by Maxim
to purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Maxim with respect to
securing any other financing on behalf of the Company. The Placement Agent may
retain other brokers or dealers to act as sub-agents or selected-dealers on its
behalf in connection with the Placement. The sale of the Securities to any
Purchaser will be evidenced by a securities purchase agreement (the
“Purchase Agreement”) between the Company and such Purchaser in a form
reasonably acceptable to the Company and Maxim. Capitalized terms that are not
otherwise defined herein have the meanings given to such terms in the Purchase
Agreement. Prior to the signing of any Purchase Agreement, officers of the
Company will be available to answer inquiries from prospective Purchasers.

 

SECTION 1.

REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE. Each of the
representations and warranties (together with any related disclosure schedules
thereto) made by the Company to the Purchasers in that certain Securities
Purchase Agreement dated as of December 19, 2016, between the Company and each
Purchaser, is hereby incorporated herein by reference (as though fully restated
herein) and is, as of the date of this Agreement, hereby made to, and in favor
of, the Placement Agent. Each of the representations and warranties (together
with any related disclosure schedules thereto) made by the Company to Maxim in
the Letter of Engagement dated July 1, 2016, between the Company and Maxim, is
hereby incorporated herein by reference (as though fully restated herein) and
is, as of the date of this Agreement, hereby made to, and in favor of, the
Placement Agent.

 

SECTION 2.

REPRESENTATIONS OF MAXIM. Maxim represents and warrants that it (i) is a member
in good standing of FINRA, (ii) is registered as a broker/dealer under the
Exchange Act, (iii) is licensed as a broker/dealer under the laws of the States
applicable to the offers and sales of the Securities by Maxim, (iv) is and will
be a body corporate validly existing under the laws of its place of
incorporation, and (v) has full power and authority to enter into and perform
its obligations under this Agreement. Maxim will immediately notify the Company
in writing of any change in its status as such. Maxim covenants that it will use
its reasonable best efforts to conduct the transaction hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.  

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 3.

COMPENSATION.

 

In consideration of the services to be provided for hereunder, the Company shall
pay to the Placement Agent or their respective designees the following
compensation with respect to the Securities, which they are placing:

 

(a)

A placement fee equal to eight percent (8%) of the gross proceeds from the sale
of the securities in the Placement.

 

(b)

Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also agrees to
reimburse Maxim for all reasonable travel and other out-of-pocket expenses,
including the reasonable fees of legal counsel related to this transaction and
with respect to previous agreements between the Company and Maxim pursuant to
which Maxim would act as an underwriter or placement agent with respect to
offerings of securities, in an amount not to exceed $50,000. The Company will
reimburse Maxim directly out of the Closing of the Placement. In the event this
Agreement shall terminate prior to the consummation of the Placement, Maxim
shall be entitled to reimbursement for actual expenses; provided, however, such
expenses shall not exceed $30,000.

 

(c)

The Placement Agent reserves the right to reduce any item of compensation or
adjust the terms thereof as specified herein in the event that a determination
shall be made by FINRA to the effect that the Placement Agent’s aggregate
compensation is in excess of FINRA Rules or that the terms thereof require
adjustment.

 

SECTION 4.

INDEMNIFICATION. The Company agrees to the indemnification and other agreements
set forth in the Indemnification Provisions (the “Indemnification”) attached
hereto as Addendum A, the provisions of which are incorporated herein by
reference and shall survive the termination or expiration of this Agreement.

 

SECTION 5.

ENGAGEMENT TERM. Maxim’s engagement hereunder will be until the earlier of (i)
January 31, 2017 and (ii) the completion of the Placement. The date of
termination of this Agreement is referred to herein as the “Termination Date”
and the period of time during which this Agreement remains in effect is referred
to herein as the “Term.” If the Company elects to terminate for any reason even
though Maxim was prepared to proceed with the Placement reasonably within the
intent of this Agreement and, within twelve (12) months following such
termination, the Company completes any financing of equity, equity-linked or
debt or other capital raising activity of the Company (other than the exercise
by any person or entity of any options, warrants or other convertible securities
or issuances by the Company in connection with the restructuring of existing
debt) with any of the investors whereby Maxim introduced to the Company or with
whom Maxim conducted discussions on behalf of the Company during the term of
this Agreement, then the Company will pay to Maxim upon the closing of such
financing a finder’s fee equal to 8% of the gross proceeds raised by the Company
from such financing. In the event, however, in the course of the Placement
Agent’s performance of due diligence it deems it necessary to terminate the
engagement, the Placement Agent may do so prior to the Termination Date. Upon
such termination, Maxim shall deliver to the Company a list of all investors
contacted by Maxim during the term of its engagement. Notwithstanding anything
to the contrary contained herein, the provisions concerning the Company’s
obligation to pay any fees actually earned pursuant to Section 5 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), and the
confidentiality, indemnification and contribution provisions contained herein
and the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement.

 

 

SECTION 6.

MAXIM INFORMATION. The Company agrees that any information or advice rendered by
Maxim in connection with this engagement is for the confidential use of the
Company only in their evaluation of the Placement and, except as otherwise
required by law, the Company will not disclose or otherwise refer to the advice
or information in any manner without Maxim’s prior written consent.

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 7.

NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall not be
construed as creating rights enforceable by any person or entity not a party
hereto, except those entitled hereto by virtue of the Indemnification Provisions
hereof. The Company acknowledges and agrees that Maxim is not and shall not be
construed as a fiduciary of the Company and shall have no duties or liabilities
to the equity holders or the creditors of the Company or any other person by
virtue of this Agreement or the retention of Maxim hereunder, all of which are
hereby expressly waived.

 

SECTION 8.

CLOSING. The obligations of the Placement Agent, and the Closing of the sale of
the Securities hereunder are subject to the accuracy, when made and on the
Closing Date, of the representations and warranties on the part of the Company
and its Subsidiaries contained herein and in the Purchase Agreement, to the
accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:

 

A.

No stop order suspending the effectiveness of the Registration Statement shall
have been issued and no proceedings for that purpose shall have been initiated
or threatened by the Commission, and any request for additional information on
the part of the Commission (to be included in the Registration Statement, the
Prospectus or the Prospectus Supplement or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agent.

 

B.

The Company has filed all reports, schedules, forms, statements or other
documents required to be filed by the Company under the Securities Act or
Exchange Act, during the three years preceding the date hereof (the foregoing
materials filed during such three-year period, including the exhibits thereto
and documents incorporated by reference therein, the “SEC Reports”) on a timely
basis, other than a Current Report on Form 8-K filed on October 13, 2016, or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension; as of their respective
filing or amendment dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder; and as of their respective filing or
amendment dates, the SEC Reports did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

C.

The Placement Agent shall not have discovered and disclosed to the Company on or
prior to the Closing Date that the Registration Statement, the Prospectus or the
Prospectus Supplement, or any amendment or supplement thereto contains an untrue
statement of a fact which, in the opinion of counsel for the Placement Agent, is
material or omits to state any fact which, in the opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

 

D.

All corporate proceedings and other legal matters incident to the authorization,
form, execution, delivery and validity of each of this Agreement and the
Securities, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

E.

 The Placement Agent shall have received as of the Closing Date the favorable
opinions of legal counsel to the Company identified in the Purchase Agreement,
dated as of such Closing Date, including, without limitation, a negative
assurance letter from Company Counsel, addressed to the Placement Agent in form
and substance reasonably satisfactory to the Placement Agent.

 

 
 

--------------------------------------------------------------------------------

 

 

F.

(i) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited or unaudited financial statements included in its
SEC Reports, any material loss or interference with its business from fire,
explosion, flood, terrorist act or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in or contemplated by the Purchase Agreement
and (ii) since such date there shall not have been any change in the capital
stock or long-term debt of the Company or any of its Subsidiaries or any change,
or any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company and its Subsidiaries, otherwise than
as set forth in or contemplated by the Purchase Agreement, the effect of which,
in any such case described in clause (i) or (ii), is, in the judgment of the
Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Purchase Agreement.

 

G.

The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Common Stock shall be listed, admitted and authorized for trading on
the NASDAQ Stock Market and satisfactory evidence of such action shall have been
provided to the Placement Agent. The Company shall have taken no action designed
to, or likely to have the effect of terminating the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the NASDAQ Stock Market. Except as set forth in the SEC Reports, the
Company has not received any information suggesting that the Commission or the
NASDAQ Stock Market is contemplating terminating such registration.

 

H.

Subsequent to the execution and delivery of this Agreement and up to the Closing
Date, there shall not have occurred any of the following: (i) trading in
securities generally on the NASDAQ Market shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission or by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Purchase Agreement.

 

I.

No action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any governmental agency or body which
would, as of the Closing Date, prevent the issuance or sale of the Securities or
materially and adversely affect or potentially and adversely affect the business
or operations of the Company; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Securities or materially and adversely affect the business or operations
of the Company.

 

J.

The Company shall have entered into a Purchase Agreement with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

K.

FINRA shall have raised no objection to the fairness and reasonableness of the
terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, any Issuer Filing with FINRA as may be required
with respect to the Placement and pay all filing fees required in connection
therewith.

 

L.

On or prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

 
 

--------------------------------------------------------------------------------

 

 

M.

The Company shall engage and maintain, at its expense, a nationally recognized
independent PCAOB registered public accounting firm for a period of three (3)
years after the Closing Date.

 

N.

The Company shall engage and, for a period of three (3) years after the Closing
Date, shall maintain, at its expense, a transfer agent and, if necessary under
the jurisdiction of its incorporation or the rules of any national securities
exchange on which the Common Stock will be listed, a registrar (which, if
permitted by applicable laws and rules may be the same entity as the transfer
agent) for the Common Stock, which transfer agent and/or registrar is reasonably
acceptable to the Placement Agent.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 

SECTION 9.

RIGHT OF FIRST REFUSAL. Upon the completion of any Closing of the Placement, for
a period of twelve (12) months from such Closing, the Company grants the
Placement Agent a right of first refusal to act as lead managing underwriter and
book runner for any and all future public and private equity and debt offerings
of the Company, including but not limited to at-the-market offerings, during
such twelve (12) month period, or any successor to or any subsidiary of the
Company; provided, however, that the foregoing right of first refusal shall not
apply to any borrowing of funds under that certain Credit Agreement and Security
Agreement, dated as of September 28, 2016, by and among the Company, SCM
Specialty Finance Opportunities Fund, L.P. and the other parties thereto (as it
may be amended from time to time) or any similar line of credit financing. Maxim
shall notify the Company within three (3) business days of its receipt of the
written offer contemplated above as to whether or not it agrees to accept such
retention. If Maxim should decline such retention, the Company shall have no
further obligation to Maxim, except as specifically provided for herein.

 

SECTION 10.

GOVERNING LAW. This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely in such State. This Agreement may not be assigned by either
party without the prior written consent of the other party. This Agreement shall
be binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. Any right to trial by jury with
respect to any dispute arising under this Agreement or any transaction or
conduct in connection herewith is waived. Each of the Placement Agent and the
Company: (i) agrees that any legal suit, action or proceeding arising out of or
relating to this Agreement and/or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection which it may have or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consents to the jurisdiction of the
New York Supreme Court, County of New York, and the United States District Court
for the Southern District of New York in any such suit, action or proceeding.
Each of the Placement Agent and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address shall be deemed in every respect effective service of process
upon the Company, in any such suit, action or proceeding, and service of process
upon the Placement Agent mailed by certified mail to the Placement Agent’s
address shall be deemed in every respect effective service process upon the
Placement Agent, in any such suit, action or proceeding. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 11.

ENTIRE AGREEMENT/MISC. This Agreement (including the attached Indemnification
Provisions) embodies the entire agreement and understanding between the parties
hereto, and supersedes all prior agreements and understandings, relating to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect or any other provision of this Agreement, which
will remain in full force and effect. This Agreement may not be amended or
otherwise modified or waived except by an instrument in writing signed by both
Maxim and the Company. The representations, warranties, agreements and covenants
contained herein shall survive the Closing of the Placement and delivery and/or
exercise of Securities. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof. The Company agrees that the
Placement Agent may rely upon, and is a third party beneficiary of, the
representations and warranties, and applicable covenants set forth in any such
purchase, subscription or other agreement with the Purchasers in the Placement.
All amounts stated in this Agreement are in US dollars unless expressly stated.

 

SECTION 12.

NOTICES. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is sent to the email address specified on the signature pages
attached hereto prior to 6:30 p.m. (New York City time) on a business day, (b)
the next business day after the date of transmission, if such notice or
communication is sent to the email address on the signature pages attached
hereto on a day that is not a business day or later than 6:30 p.m. (New York
City time) on any business day, (c) the third business day following the date of
mailing, if sent by U.S. internationally recognized air courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages hereto.

 

[The remainder of this page has been intentionally left blank.]

 

 
 

--------------------------------------------------------------------------------

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

 

 

MAXIM GROUP LLC

 

 

 

 

 

 

 

 

 

By: 

/s/ Clifford Teller 

 

 

Name:    

Clifford Teller 

 

 

Title:

Executive Managing Director, Investment Banking 

 

 

 

 

 

 

 

 

 

 

Address for notice:

 

 

405 Lexington Avenue

 

 

New York, NY 10174

 

 

Attention: James Siegel, General Counsel

 

 

Email: jsiegel@maximgrp.com

 

 

Accepted and Agreed to as of
the date first written above:

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

 

By:    

/s/ Jack E. Stover  

 

Name:    

Jack E. Stover 

 

Title:

President and Chief Executive Officer

 

 

 

 

Address for notice:

 

Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054

 

Email: jstover@interpacedx.com

 

 

[Signature Page to Placement Agency Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim”) by Interpace
Diagnostics Group, Inc. (the “Company”) pursuant to a letter agreement dated
December 19, 2016 between the Company and Maxim, as it may be amended from time
to time in writing (the “Agreement”), the Company hereby agrees as follows:

 

1.

The Company hereby agrees to indemnify and hold Maxim, its officers, directors,
principals, employees, affiliates, and stockholders, and their successors and
assigns, harmless from and against any and all loss, claim, damage, liability,
deficiencies, actions, suits, proceedings, costs and legal expenses or expense
whatsoever (including, but not limited to, reasonable legal fees and other
expenses and reasonable disbursements incurred in connection with investigating,
preparing to defend or defending any action, suit or proceeding, including any
inquiry or investigation, commenced or threatened, or any claim whatsoever, or
in appearing or preparing for appearance as witness in any proceeding, including
any pretrial proceeding such as a deposition) (collectively the “Losses”)
arising out of, based upon, or in any way related or attributed to, (i) any
breach of a representation, warranty or covenant by the Company contained in the
Agreement; or (ii) any activities or services performed hereunder by Maxim
related to the transaction referred to in the Agreement, unless it is finally
judicially determined in a court of competent jurisdiction that such Losses were
the primary and direct result of the willful misconduct, gross negligence or bad
faith of Maxim in performing the services hereunder.

   

2.

If Maxim receives written notice of the commencement of any legal action, suit
or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Section 2, Maxim shall, within twenty
(20) days of the receipt of such written notice, give the Company written notice
thereof (a “Claim Notice”). Failure to give such Claim Notice within such twenty
(20) day period shall not constitute a waiver by Maxim of its right to indemnity
hereunder with respect to such action, suit or proceeding; provided, however,
the indemnification hereunder may be limited by any such failure to provide a
Claim Notice to the Company that materially prejudices the Company. Upon receipt
by the Company of a Claim Notice from Maxim with respect to any claim for
indemnification which is based upon a claim made by a third party (“Third Party
Claim”), the Company may assume the defense of the Third Party Claim with
counsel of its own choosing, as described below. Maxim shall cooperate in the
defense of the Third Party Claim and shall furnish such records, information and
testimony and attend all such conferences, discovery proceedings, hearings,
trials and appeals as may be reasonably required in connection therewith. Maxim
shall have the right to employ its own counsel in any such action which shall be
at the Company’s expense if (i) the Company and Maxim shall have mutually agreed
in writing to the retention of such counsel, (ii) the Company shall have failed
in a timely manner to assume the defense and employ counsel or experts
reasonably satisfactory to Maxim in such litigation or proceeding or (iii) the
named parties to any such litigation or proceeding (including any impleaded
parties) include the Company and Maxim and representation of the Company and
Maxim by the same counsel or experts would, in the reasonable opinion of Maxim,
be inappropriate due to actual or potential differing interests between the
Company and Maxim. The Company shall not satisfy or settle any Third Party Claim
for which indemnification has been sought and is available hereunder, without
the prior written consent of Maxim, which consent shall not be delayed and which
consent shall not be required if Maxim is granted a release in connection
therewith. The indemnification provisions hereunder shall survive the
termination or expiration of this Agreement.

   

3.

The Company further agrees, upon demand by Maxim, to promptly reimburse Maxim
for, or pay, any loss, claim, damage, liability or expense as to which Maxim has
been indemnified herein with such reimbursement to be made currently as any
loss, damage, liability or expense is incurred by Maxim. Notwithstanding the
provisions of the aforementioned Indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Maxim
shall be repaid by Maxim in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Maxim based solely upon its gross
negligence, bad faith or willful misconduct in the performance of its duties
hereunder, and provided further, that the Company shall not be required to make
reimbursement or payment for any settlement effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld or delayed).

   

4.

If for any reason the foregoing indemnification is unavailable or is
insufficient to hold such indemnified party harmless, the Company agrees to
contribute the amount paid or payable by such indemnified party in such
proportion as to reflect not only the relative benefits received by the Company,
as the case may be, on the one hand, and Maxim, on the other hand, but also the
relative fault of the Company and Maxim as well as any relevant equitable
considerations. In no event shall Maxim contribute in excess of the fees
actually received by it pursuant to the terms of this Agreement.

   

5.

For purposes of this Agreement, each officer, director, stockholder, and
employee or affiliate of Maxim and each person, if any, who controls Maxim (or
any affiliate) within the meaning of either Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended, shall have the same rights as Maxim with respect to matters of
indemnification by the Company hereunder.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 

MAXIM GROUP LLC

 

 

 

 

 

By: 

/s/ Clifford Teller 

 

 

Name:    

Clifford Teller 

 

 

Title:

Executive Managing Director, Investment Banking 

 

 

 

 

 

 

Accepted and Agreed to as of
the date first written above:

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

 

By:    

/s/ Jack E. Stover 

 

Name:    

Jack E. Stover

 

Title:    

President and Chief Executive Officer

 

 

[Sig Page to Indemnification Provisions
Pursuant to Placement Agency Agreement] 